Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 01/07/2020
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 11 recites wherein the tubular liner includes a stent graft comprising a frame element and the membrane.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2014/0236064 (Binmoeller et al.)
Regarding claims 1, 4 Binmoeller discloses as shown in Figure 4C, an anastomosis device comprising: a collapsible frame (frame of portion of stent generally indicated as A) forming a funnel with a wide opening (portion where inner lumen of stent extends generally indicated as B) narrowing to a central lumen; a membrane (covering or membrane, see paragraph [0153]) covering the collapsible frame, the collapsible frame and the membrane providing a collapsed configuration suitable capable of endoluminal delivery to a stomach of a patient, and an expanded configuration suitable for lining an internal surface of a gastric wall of the stomach; and an anastomosis component (portion generally indicated as C) extending from the central lumen of the collapsible frame and being configured to pass through a first hole in the gastric wall and a second hole in a small intestine of the patient and form a sealed connection between the first hole in the gastric wall and the second hole in the small intestine, wherein the funnel is capable of substantially closing off the pylorus and direct food entering the stomach via a patient's esophagus into the wide opening, through the funnel and into the small intestine via the anastomosis component, wherein the collapsible frame and the anastomosis component include a monolithic frame element (Binmoeller shows struts extend across both areas forming a monolithic frame, see Figure 4C) forming at least a portion of the collapsible frame and the support structure of the anastomosis component. 

    PNG
    media_image1.png
    272
    214
    media_image1.png
    Greyscale


	More specifically the Office interprets the middle portion of the inner lumen of proximal flange 47 (B) as a wide opening because it is an open space which precedes the right half or remainder of proximal flange 47. In order for material to pass through proximal flange 47 it must pass through B, and is thus necessarily an opening to the remainder of proximal flange 47. 
Regarding claim 2, Binmoeller discloses the anastomosis component (C) comprises a support structure (struts of stent within C) extending from the collapsible frame and being capable of passing through the first hole in the gastric wall and the second hole in the small intestine and lay flat against an internal wall of the small intestine when the anastomosis device is implanted within the patient. 
Regarding claim 3, Binmoeller discloses wherein the membrane covers the support structure of the anastomosis component.  See paragraph [0153].
Regarding claims 6-8 Binmoeller discloses the collapsible frame, when in the expanded configuration, is capable of covering a fundus and a greater curvature of the stomach, wherein the collapsible frame, when in the expanded configuration, is capable of limiting nutrient contact from lined portions of the internal surface of the gastric wall, wherein the second hole in the small intestine of the patient enters a jejunum of the patient. 
Regarding claim 12,  Binmoeller discloses as shown in Figure 4C an assembly comprising: an endoscopic delivery catheter (sheath 27, see paragraph [0110]) ; and an anastomosis device including: a collapsible frame (frame of portion of stent generally indicated as A) forming a funnel with a wide opening (portion where inner lumen of stent extends generally indicated as B) narrowing to a central lumen; a membrane (covering or membrane, see paragraph [0153])  covering the collapsible frame, the collapsible frame and the membrane providing a collapsed configuration suitable capable of endoluminal delivery to a stomach of a patient, and an expanded configuration suitable capable of lining an internal surface of a gastric wall of the stomach; and an anastomosis component (portion generally indicated as C) extending from the central lumen of the collapsible frame and being capable of passing through a first hole in the gastric wall and a second hole in a small intestine of the patient and form a sealed connection between the first hole in the gastric wall and the second hole in the small intestine, wherein the funnel is capable of 

    PNG
    media_image1.png
    272
    214
    media_image1.png
    Greyscale

More specifically the Office interprets the middle portion of the inner lumen of proximal flange 47 (B) as a wide opening because it is an open space which precedes the right half or remainder of proximal flange 47. In order for material to pass through proximal flange 47 it must pass through B, and is thus necessarily an opening to the remainder of proximal flange 47. 

Regarding claim 13, Binmoeller discloses a plunger (shaft 28, frictional material 30, see paragraph [0110]) capable of pushing the anastomosis device out a distal end of the endoscopic delivery catheter to facilitate deployment of the anastomosis device within a patient.
Regarding claims 14, 15 Binmoeller discloses as shown in Figures 4A-4C, 20A-20AC a method of implanting an anastomosis device claim 1 within the stomach of a patient, the method comprising: inserting an endoscopic delivery catheter through an esophagus of the patient to locate a distal end of the endoscopic delivery catheter within the stomach of the patient; see paragraph [0177]; opening a first hole in a gastric wall of the stomach; opening a second hole in a small intestine of the patient, the second hole being generally coincident with the first hole; see paragraph [0177]; delivering an anastomosis device in a collapsed configuration to the stomach via the endoscopic delivery catheter, the anastomosis device including a collapsible frame (frame of portion of stent generally indicated as A) forming a funnel with a wide opening (portion where inner lumen of stent extends generally indicated as B) narrowing to a central . 

    PNG
    media_image1.png
    272
    214
    media_image1.png
    Greyscale



Claim(s) 1, 5, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2008/0255678 (Cully et al.)
Regarding claim 1, Cully discloses as shown in Figure 4C, an anastomosis device comprising: a collapsible frame (undulating elements of first anchoring component 702, see paragraphs [0122], [0139]) forming a funnel with a wide opening (opening generally indicated as A) narrowing to a central lumen; a membrane (sleeve of first anchoring component, see paragraphs [0122], [0153]) covering the collapsible frame, the collapsible frame and the membrane providing a collapsed configuration suitable capable of endoluminal delivery to a stomach of a patient, and an expanded configuration suitable for lining an internal surface of a gastric wall of the stomach; and an anastomosis component (second anchoring component 704, see paragraph [0139]) extending from the central lumen of the collapsible frame and being capable of passing through a first hole in the gastric wall and a second hole in a small intestine of the patient and form a sealed connection between the first hole in the gastric wall and the second hole in the small intestine, wherein the funnel is capable of substantially closing off the pylorus and direct food entering the stomach via a patient's esophagus into the wide opening, through the funnel and into the small intestine via the anastomosis component.

    PNG
    media_image2.png
    501
    383
    media_image2.png
    Greyscale

Regarding claim 5, Cully discloses wherein the collapsible frame and the support structure of the anastomosis component are formed from a cut tube structure. See paragraph [0083].
Regarding claim 9, Cully discloses wherein the membrane includes expanded polytetrafluoroethylene (ePTFE). See paragraph [0073].
Regarding claim 10, Cully discloses a tubular liner (sleeve 706, see paragraph [0112]) configured to extend from the anastomosis component into the small intestine to line an internal surface of the small intestine to limit nutrient contact from the lined internal surface of the small intestine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771